Citation Nr: 1805240	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  12-17 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a shaving disorder.

2. Whether new material evidence has been received in order to reopen a claim of entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure and, if so, whether service connection is warranted.

3. Entitlement to service connection for post-traumatic stress disorder (PTSD). 

4. Entitlement to an initial compensable rating for alopecia areata. 



REPRESENTATION

Veteran represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.D., Associate Counsel


INTRODUCTION


The Veteran served honorably on active duty from March 1973 to June 1975. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2011 and April 2011 rating decisions of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO). The record is now in the jurisdiction of the Houston RO. 

In the January 2011 rating decision, the RO granted service connection for alopecia with a non-compensable evaluation, denied service connection for PTSD, and denied service connection for a shaving disorder. In the April 2011 rating decision, the RO denied service connection for diabetes mellitus because the evidence was not new and material.  

In May 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board videoconference hearing. A copy of the transcript is of record.  

The electronic file reflects that additional records were associated with the file following the most recent July 2015 Supplemental Statement of the Case (SSOC). The Veteran has not explicitly waived initial RO consideration of this evidence. As the records do not address the issue of whether the Veteran was exposed to Agent Orange and the issue regarding verification of a PTSD in-service stressor, both elements central to the Board's determination, the records are therefore not relevant to the current appellate questions being decided, and no waiver is required. 38 C.F.R. § 20.1304(c); Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The issue of entitlement to an initial compensable rating for alopecia areata is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. During his May 2017 hearing, the Veteran withdrew his claim for service connection for a shaving disorder.

2. An unappealed October 2009 rating decision denied the Veteran service connection for diabetes mellitus and is final. 

3.  Evidence received since the unappealed rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for diabetes mellitus.

4.  Diabetes mellitus was not present during the Veteran's active service or manifest to a compensable degree within one year of service separation, and the evidence weighs against a finding that the Veteran was exposed to herbicides during service. 

5. The Veteran's claimed in-service stressor has not been verified by service records or other credible evidence.




CONCLUSIONS OF LAW

1. The criteria are met for withdrawal of the appeal for the issue of service connection for a shaving disorder. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2. The October 2009 rating decision is final; new and material evidence has been received to reopen the claim of service connection for diabetes. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2017).

3. The criteria for entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure, have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1116, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

4. The criteria for entitlement to service connection for PTSD, have not been met. 38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (b)(2017).

With respect to the duty to assist, the Veteran's service treatment records, VA treatment records, and Social Security Administrative records have been associated with his claims file. The Veteran was afforded appropriate VA examinations. The Board finds that the examinations are adequate. 

The Board finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required. 

Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Withdrawn Claim

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.

Prior to the promulgation of a decision in this case, the Veteran indicated his intent to withdraw his claim for service connection for a shaving disorder from appellate consideration on the record at his May 2017 Board hearing. At the Board hearing, the Veteran stated that he wished to include his shaving disorder as part of his claim for entitlement to an initial compensable rating for alopecia areata.   The Veteran clarified that he is not seeking service connection of additional disability related to the skin.

Accordingly, the Board does not have jurisdiction to review the appeal for that claim, and it is dismissed.

III. New and Material Evidence

The Veteran submitted an informal claim for service connection for diabetes mellitus in July 2009. 

Entitlement to service connection for a diabetes mellitus was denied in an October 2009 rating decision on the basis that there was no evidence of exposure to Agent Orange/herbicides in service. 

The Veteran did not appeal the decision or submit any pertinent/relevant evidence within one year of notice of this rating decision, and it is therefore found to be a final decision. See 38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The Board acknowledges that under 38 C.F.R. § 3.156(c), if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim. The Board notes that in August 2010, military personnel records were added to the claims file; however, the newly added evidence does not contain evidence relevant to the Veteran's claim, as it does not show that the Veteran served at the Korean DMZ during the period from April 1, 1968 through August 31, 1971, and, thus, cannot serve as the basis for VA to "reconsider" the matter under 38 C.F.R. § 3.156(c).

The Veteran submitted an informal claim for service connection diabetes mellitus in January 2011.

A previously denied claim may be reopened by the submission of new and material evidence. 38 U.S.C. § 5108; 38 C.F.R. § 3.156. Evidence is new if it has not been previously submitted to agency decision makers. Id. Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id. The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The evidence received since the prior denial includes: (i) a Board hearing transcript (ii) medical treatment records, and (iii) lay evidence.

The Board therefore finds that these records are new and material evidence which directly relate to an unestablished fact necessary to substantiate the Veteran's claim. The claim of entitlement to service connection for diabetes mellitus is therefore reopened. 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

IV. Service Connection for Diabetes Mellitus

The Veteran seeks service connection for diabetes mellitus, which he contends was caused by exposure to Agent Orange during his military service in Korea.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event. Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

As an initial matter, the Veteran's service treatment records do not indicate, nor does the Veteran contend, onset of diabetes mellitus during service or within a year thereafter. In this case, however, the Veteran claims entitlement to service connection for diabetes mellitus on a presumptive basis. 

VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases, including diabetes, are presumptively service-connected. 38 U.S.C. § 1116(a)(1); 38 C.F.R. § 3.309(e). While veterans who served in Vietnam are presumed to have been exposed to Agent Orange, the Veteran does not contend, and the evidence does not show, that the Veteran served in the Republic of Vietnam during the pertinent time period. 

Certain veterans who served in Korea are also presumed to have been exposed to Agent Orange. Under current regulations, a veteran who served between April 1, 1968, and August 31, 1971, in a unit that, as determined by Department of Defense, operated in or near the Korean DMZ in an area in which Agent Orange is known to have been applied during that period, is presumed to have been exposed to Agent Orange. 38 C.F.R. § 3.307(a)(6)(iv). 

In this case, however, the Veteran served in Korea from July 1973 to July 1974, which is after the relevant time period of April 1, 1968 through August 31, 1971.

As the Veteran has not met the criteria to be presumed exposed to Agent Orange, he is not entitled to service connection for diabetes mellitus based on this presumption. 

The failure to meet the criteria for a presumption does not preclude a veteran from establishing entitlement to service connection on a different basis. See 38 U.S.C. § 1113(b); 38 C.F.R. § 3.303(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Veteran could show that he was actually exposed to Agent Orange or that his diabetes mellitus is otherwise related to service. 

After review of all the evidence, the Board is unable to accept the Veteran's assertions as competent and credible evidence that he had actual exposure to herbicide agents during his service. 

The Board has carefully considered the Veteran's testimony that he was exposed to Agent Orange while using "pump sprayers" around the barracks and everywhere that weeds grew. See Board hearing transcript at 9. The Board, however, finds that these statements do not indicate that the Veteran has the expertise or knowledge base upon which to identify specific herbicides.

Generally speaking an herbicide is a defoliant, a killer of plants. For purposes of showing entitlement to VA compensation benefits, the evidence must show that a very specific kind of herbicide was involved. "[T]he term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram." 38 C.F.R. § 3.307(a)(6)(i). 

While the Veteran has established adequately that some kind of herbicide was sprayed in his general vicinity, the evidence does not show that it was the kind of herbicide which triggers the presumption of service connection. No labels have been recalled, and there were no testimonials from people who would know exactly the chemical compounds being sprayed. Although the Veteran sincerely believes it was Agent Orange, the actual identity of the substance lies outside his area of knowledge. 

In short, the testimony of the Veteran is not shown to be competent evidence of the spraying of Agent Orange/tactical herbicides in Korea during his service. The Veteran does not have the requisite specialized knowledge to state that herbicides under 38 C.F.R. § 3.307(a)(6) were used. 

In addition, the Board also notes that in the Veterans application for compensation for hearing loss in January 2006, the Veteran indicated that he was not exposed to Agent Orange or other herbicides.

In light of the Board's finding, the Board concludes that service connection for diabetes mellitus to include as due to herbicide exposure is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

V. Service Connection for PTSD

Service connection for posttraumatic stress disorder requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(2).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

Fear of hostile military or terrorist activity means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 38 C.F.R. § 3.304(f)(4).

As a review of the Veteran's medical records confirms that the Veteran has a diagnosis of PTSD, the crucial determination in this case is the verification of an in-service stressor. In the absence of a verified stressor, a diagnosis of PTSD cannot substantiate a claim for service connection. 

As will next be discussed, after a review of all of the evidence, the Board finds that a preponderance of the evidence is against a finding of a verified PTSD stressor in service. 

Reviewing the record, the Board highlight that there are significant inconsistencies in the Veteran's various accounts of the events of service. The Board finds that these inconsistencies are material and that they render his accounts non-credible.  The Veteran has provided contradictory accounts regarding how an unnamed soldier died in service. The Veteran initially contended that while the Veteran was collecting fire wood with a fellow soldier, his comrade stepped on a land mine and was killed. The Veteran expressed that he witnessed the transport of the soldier's body covered with blood. The Veteran stated that he cautioned the fellow soldier about the possibility of land mines and that after the incident, the Veteran was frightened and feared for his life and safety.   In contrast, at the Board hearing in May 2017, the Veteran testified that he witnessed a fellow soldier get shot by the North Koreans. See Board hearing transcript at 4-5.  

If the Veteran's report of how his fellow soldier died in service was regarded as true, in October 2010, a VA Memorandum regarding verification of the Veteran's in service stressor reported that the Veteran's stressor was unable to be verified as the Veteran did not provide a name of the deceased solider and, in addition, the Veteran's service in the DMZ was also not verified. 

Additionally, a response from the Joint Service Records Research Center revealed that there were no documented incidents of a soldier from the 2nd Battalion, 17th Field Artillery being killed from stepping on a landmine. 

While the Veteran's DD Form 215 reveals that the Veteran received a Korea Defense Service Medal, the Veteran's DD Form 214 and 215 do not indicate that the Veteran received any combat medals such as Purple Heart or Combat Infantryman's Badge. The Board finds that the preponderance of evidence weighs against the Veteran's engagement in combat with the enemy during his period of service. 

In light of the Board's finding with respect to the general non-credibility of his post-service accounts of in-service stressors, his assertions regarding fear of hostile military or terrorist activity in service are also not credible. 38 C.F.R. § 3.304(f)(4).

As the credible evidence regarding service establishes no injury or disease in service that may be related to a current mental disorder, and no verified in-service stressor that may be related to a PTSD diagnosis, the Board concludes that service connection for PTSD is not warranted. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a shaving disorder is dismissed. 

New and material evidence having been received; the claim of entitlement to service connection for diabetes mellitus is reopened. 

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure is denied. 

Entitlement to service connection for PTSD is denied. 



REMAND

In addition, with regard to the Veteran' alopecia, the Board determines that a remand is necessary so the Veteran may be afforded another VA examination. The most recent VA examination to assess the severity of the disability was performed in November 2014, more than three years ago.  The Board finds there is evidence of increased severity since that examination.

Accordingly, the case is REMANDED for the following action:

1. The RO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2. Then, schedule the Veteran for an appropriate VA examination to determine the current level of severity for his service-connected skin disability of the face and scalp.  

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative, if applicable, should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


